Detailed Office Action
	Applicant’s amendments and arguments dated 11/16/2020 has been entered and fully considered. Claims 1-4, 6, and 8 are amended. Claim 7 is cancelled. Claims 11-15 are withdrawn from examination. New claim 16 is added. Claim 1-6, and 8-16 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The Examiner acknowledges cancellation of claim 7 and incorporation of its limitations in claim 1. The Applicant argues that cited arts of OOBA (US-2016/0107387), hereinafter OOBA in view of TANAKA (US-2017/0021452), hereinafter TANAKA do not disclose limitations of claim 7 that is now incorporated in claim 1 (see amendments of 11/16/2020, pages 7-8).
The Examiner respectfully disagrees. The Examiner had anticipated cancellation of claim 7 and incorporation of its amendments into claim 1 and, in the interest of compact prosecution, had presented a 35 USC 103 rejection of this limitation as being unpatentable over OOBA in view of TANAKA (see non-final office action of 7/17/2020, pages 6-7). The Applicant has not presented an argument as to the non-obviousness of this combination and why one of ordinary skill in the art would not have been motivated to incorporate the teachings of TANAKA into the device of OOBA.
The Examiner maintains the 35 USC 103 rejection made in the non-final office action of 7/17/2020 and has re-iterated below in this final office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over OOBA (US-2016/0107387), hereinafter OOBA, in view of TANAKA (US-2017/0021452), hereinafter TANAKA, as evidenced by with EDERER (US-2016/0318251), hereinafter EDERER (note that EDERER is not a prior art rejection).
Regarding claim 1, OOBA discloses a device that reads on the applicant claim of A device for producing a three-dimensional object by layer-wise applying and selectively solidifying a building material {[abstract] note as shown and evidenced by EDERER, the binder liquid device is a solidification device in addition to laser or irradiation devices [0030]}, the device comprising: 
a recoater that can be moved in an application direction across a build area, the recoater having at least a first recoating unit for applying a layer of the building material to the build area {[FIG. 4A] 6 is the at least first powder application unit or recoater that moves along the arrow (application direction) over build area 2a and applied powder},
and a solidification device that can be moved in the application direction across the build area, the solidification device having at least a first solidification unit for selectively solidifying the applied layer of the building material at positions that correspond to a cross-section of the object to be produced {[FIG. 4A] 8 is the at least the first solidification unit that moves along the arrow (application direction) over build area 2a and 10 is the corresponding cross-section of the object to be produced}, 
wherein the device is configured and/or controlled to repeat the steps of applying and selectively solidifying until the object is completed {[0002], [0008], [0032]}, 
wherein the recoater comprises at least a second recoating unit that is arranged at an opposite side of the first solidification unit than the first recoating unit in the application direction; and/or wherein the solidification device comprises at least a second solidification unit that is arranged at an opposite side of the first recoating unit than the first solidification unit with respect to the application direction {[FIG. 4A] 7 is the second recoater unit, and 9 is the second solidification unit and note the alternating arrangement and 7 is the opposite side of 8 with respect to 6}. 
As noted above, the solidification device of OOBA is a binder system. However, OOBA is silent on using an irradiation device or a laser system for solidification of selected areas of laid-down layers.
In the same filed of endeavor that is related to additive manufacturing apparatus, TANKAK discloses a device that reads on the applicant claim of wherein the solidification device is an irradiation device and at least the first solidification unit is an irradiation unit that is adapted to emit a radiation suitable for solidifying the building material {[0002] note the teaching that it is known to use binder (binding agent) or laser beam (irradiation) for selective solidification of portions of material layer; also note the teaching that laser irradiates a beam that is suitable for melting/solidification of powder}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the known solidification unit of OOBA (binder) with the known solidification unit that TANAKA discloses (laser), since it has been held that simple substitution of one known element for another is likely to be [0002]}.
The Examiner would like to point out that the evidentiary reference of EDERER also lists binder systems and lasers as two known solidification devices {[0030]}.
Regarding claims 2-6, OOBA discloses a device that reads on the applicant claims of 
wherein the recoater includes at least first and second recoating units and wherein the solidification device includes at least first and second solidification units, wherein the recoating units and the solidification units are arranged alternately in the application direction; and, wherein both units that are arranged first and last in the application direction are either both a recoating unit or both a solidification unit (claim 2), 
wherein the recoater includes at least first and second recoating units and wherein the solidification device includes at least first and second solidification units, wherein, with respect to the application direction; and, at least one of the recoating units is arranged between two of the solidification units, wherein both units that are arranged first and last in the application direction each are recoating units (claim 3), 
wherein a number of the recoating units is larger than a number of the solidification units (claim 4), 
wherein the recoater is configured to apply a layer of the building material to the build area both upon moving in the application direction as well as upon moving in a direction opposite the application direction (claim 5), 
wherein the solidification device is configured to solidify the applied layer of the building material both upon moving in the application direction as well as upon moving in a direction opposite the application direction (claim 6) {[0166], [FIG. 9] recoater 61 and 64 are the first and the last, note the alternate arrangement and recoater 62 is between solidification units 65 and 66, also note that there are 4 recoaters and 3 solidification units, also note movements in both directions, see also [0165] and [0212]}. 
Regarding the remainder limitation of claim 6 reciting “and/or wherein at least the first recoating unit is arranged in the device so as to be adjustable in height; and/or wherein at least the first solidification unit is arranged in the device so as to be adjustable in height”, The Examiner notes that these limitation are recited using the phrase “or”. Nevertheless OOBA teaches adjustability of the solidification units and recoater unit in height {[0021], [0025], [0034], [0316]}.
Regarding claim 9, OOBA discloses a device that reads on the applicant claim of further comprising a height-adjustable support intended to support the applied powder layers {[0072]}.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over OOBA and TANAKA as applied to claim 1 above, and further in view of EIBL (US-2016/0114427), hereinafter EIBL.
Regarding claims 8 and 16, combination of OOBA and TANAKA discloses all the limitation of claim 1. This combination is, however, silent on the type of the laser device that is used for the solidification.
In the same field of endeavor that is related to additive manufacturing and laser sintering, EIBL discloses a device that reads on the applicant claims of wherein at least the first irradiation unit is designed as a bar irradiation device(s) (claim 8), wherein the bar irradiation device(s) is or are designed as VCSEL-based or as VECSEL-based bar irradiation device(s) (claim 16) {[0016], [FIG. 4] note that laser 12 is a bar-shape device}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have combined the teaching of EIBL in the device of OOBA/TANKA and have used a VCSEL as the irradiation source. The advantage of this type of laser as disclosed by EIBL is its suitability for polymer powders. Note that polymers are used extensively in the OOBA’s device {[0087]} and one would be motivated to seek an appropriate laser device in the combination device of OOBA/TANAKA.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OOBA and TANAKA as applied to claim 1 above, and further in view of PHILIPPI (US-2009/0068376), hereinafter PHILIPPI.
Regarding claim 10, combination of OOBA and TANAKA discloses all the limitations of claim 1. This combination is, however, silent on including a radiant heater in the device.
In the same filed of endeavor that is related to additive manufacturing using powder and laser sintering, PHILIPPI discloses a device that reads on the applicant claim of further comprising a radiant heater for heating the applied powder layer before solidification {[abstract], [0008], [0010]}.
At the effective filing date of the instant invention it would have been obvious to one of ordinary skill in the art to have included the radiant heater of PHILIPPI in the device of OOBA/TANAKA. The advantage of this additional radiant heater as disclosed by PHILPPI is the reduction of building time {[0008]} and to reduce temperature [0011]}. Note that one of the objectives of OOBA device is to decrease the production time {[0016]}, thus, an artisan would have been motivated to seek additional devices that can further accelerate the production.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             
/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748